                 Case 1:17-cr-00026-JGK Document 33 Filed 12/01/20 Page 1 of 1
Fried, Frank, Harris, Shriver & Jacobson LLP                                                            FRIED FRANK
One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com



                                                                                           Direct Line: +1.212.859.8101
                                                                                           Email: alexis.casamassima@friedfrank.com


                                                                                           December 1, 2020
By ECF

Honorable John G. Koeltl
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

             Re:          United States v. Christopher Cummins, 17 CR 00026 (JGK)

 Dear Judge Koeltl:

        This firm represents defendant Christopher Cummins in the above-captioned criminal
action. As Your Honor is aware, on October 22, 2020, the Court sentenced Mr. Cummins to time
served and two years of supervised release. As judgment has now been entered, we respectfully
request that the Court issue the proposed order attached as Exhibit A directing U.S. Pretrial
Services (or any other government agency with custody) to return Mr. Cummins’ passport to
undersigned counsel.


                                                                                           Respectfully submitted,

                                                                                           s/ Alexis R. Casamassima
                                                                                           Alexis R. Casamassima

cc:          All counsel of record (by ECF)




New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
